
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.38



SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


        THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment"), dated as of January 28, 2008, is entered into
among Jazz Semiconductor, Inc., a Delaware corporation ("Jazz"), Newport
Fab, LLC (d/b/a Jazz Semiconductor Operating Company), a Delaware limited
liability company ("Operating Company", and Operating Company together with
Jazz, collectively, the "Borrowers" and each of them individually, a
"Borrower"), Jazz Technologies, Inc., formerly known as Acquicor
Technology Inc., a Delaware corporation ("Guarantor), the parties hereto as
lenders (each individually, a "Lender" and collectively, "Lenders"), and
Wachovia Capital Finance Corporation (Western), a California corporation, in its
capacity as agent for the Lenders (in such capacity, "Agent").


RECITALS


        A.    Borrowers, Guarantor, Agent, Lenders, and Wachovia Capital
Markets, LLC, in its capacity as lead arranger, bookrunner and syndication
agent, have previously entered into that certain Amended and Restated Loan and
Security Agreement dated as of February 28, 2007 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
"Loan Agreement"), pursuant to which Agent and Lenders have made certain loans
and financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.

        B.    Borrowers and Guarantor have requested that Agent and the Lenders
amend the Loan Agreement, which Agent and the Lenders are willing to do pursuant
to the terms and conditions set forth herein.

        C.    Borrowers and Guarantor are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent's or any Lender's rights or remedies as set forth in the Loan Agreement
is being waived or modified by the terms of this Amendment.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

        1.     Amendment to Loan Agreement.

        (a)   Section 1.41(m) of the Loan Agreement is hereby amended and
restated it its entirety to read as follows:

"(m) the aggregate amount of such Eligible Accounts owing by: (A) a single
account debtor (other than Conexant, Skyworks, RF Micro Devices and DRS
Technologies) do not constitute more than ten percent (10%) of the aggregate
amount of all otherwise Eligible Accounts; (B) Conexant does not constitute more
than twenty percent (20%) of the aggregate amount of all otherwise Eligible
Accounts; (C) Skyworks does not constitute more than thirty percent (30%) of the
aggregate amount of all otherwise Eligible Accounts; (D) RF Micro Devices does
not constitute more than thirty percent (30%) of the aggregate amount of all
otherwise Eligible Accounts; and (E) DRS Technologies does not constitute more
than twenty percent (20%) of the aggregate amount of all otherwise Eligible
Accounts; (but the portion of the Accounts not in excess

1

--------------------------------------------------------------------------------



of the applicable percentages shall be deemed Eligible Accounts to the extent
that such portion would otherwise be eligible as "Eligible Accounts" pursuant to
this Section);"

        (b)   Section 9.11(g)(C) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

"(C) Borrowers' Excess Availability plus Qualified Cash shall be projected, to
the Agent's reasonable satisfaction, to be $30,000,000 or more for 60
consecutive days following the consummation of such dividend, distribution or
repurchase, and"

        (c)   Section 9.11(g)(D) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

"(D) the aggregate amount of all such dividends, distributions and repurchases
permitted by this Section 9.11(g) shall not exceed $100,000,000."

        2.     Effectiveness of this Amendment.    The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent.

        (a)   Amendment.    Agent shall have received this Amendment, fully
executed by Borrowers, Guarantor, Agent and Required Lenders in a sufficient
number of counterparts for distribution to all parties.

        (b)   Accommodation Fee.    Agent shall have received, for the ratable
benefit of the Lenders, a non-refundable accommodation fee in the amount of Ten
Thousand Dollars ($10,000), which fee is fully earned as of and due and payable
on the date hereof.

        (c)   Representations and Warranties.    The representations and
warranties set forth herein and in the Loan Agreement must be true and correct.

        (d)   Other Required Documentation.    All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

        3.     Representations and Warranties.    Each Borrower and Guarantor
each represents and warrants as follows:

        (a)   Authority.    Each Borrower and Guarantor has the requisite
company power and authority to execute and deliver this Amendment, and to
perform its obligations hereunder and under the Financing Agreements (as amended
or modified hereby) to which it is a party. The execution, delivery and
performance by each Borrower and Guarantor of this Amendment have been duly
approved by all necessary company action and no other company proceedings are
necessary to consummate such transactions.

        (b)   Enforceability.    This Amendment has been duly executed and
delivered by each Borrower and Guarantor. This Amendment and each Financing
Agreement (as amended or modified hereby) are the legal, valid and binding
obligations of each Borrower and Guarantor, enforceable against each Borrower
and Guarantor in accordance with their terms, except as such enforceability may
be limited by bankruptcy, insolvency, moratorium or similar laws limiting
creditors' rights generally or by general equitable principles, and are in full
force and effect.

        (c)   Representations and Warranties.    The representations and
warranties contained in each Financing Agreement (other than any such
representations or warranties that, by their terms, are specifically made as of
a date other than the date hereof) are correct on and as of the date hereof as
though made on and as of the date hereof.

        (d)   Due Execution.    The execution, delivery and performance of this
Amendment are within the power of each Borrower and Guarantor, have been duly
authorized by all necessary company

2

--------------------------------------------------------------------------------






action, have received all necessary governmental approval, if any, and do not
contravene any law or any contractual restrictions binding on any Borrower or
Guarantor.

        (e)   No Default.    No event has occurred and is continuing that
constitutes an Event of Default.

        4.     Choice of Law.    The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the internal laws of the State of California governing contracts only to be
performed in that State.

        5.     Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

        6.     Reference to and Effect on the Financing Agreements.

        (a)   Upon and after the effectiveness of this Amendment, each reference
in the Loan Agreement to "this Agreement", "hereunder", "hereof" or words of
like import referring to the Loan Agreement, and each reference in the other
Financing Agreements to "the Loan Agreement", "thereof" or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

        (b)   Except as specifically amended above, the Loan Agreement and all
other Financing Agreements, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

        (c)   The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Financing Agreements,
nor constitute a waiver of any provision of any of the Financing Agreements.

        (d)   To the extent that any terms and conditions in any of the
Financing Agreements shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified or amended
hereby.

        7.     Estoppel.    To induce Agent and Lenders to enter into this
Amendment and to induce Agent and Lenders to continue to make advances to
Borrowers under the Loan Agreement, each Borrower and Guarantor hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim or objection in favor of any Borrower or Guarantor as
against Agent or any Lender with respect to the Obligations.

        8.     Integration.    This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

        9.     Severability.    In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

        [Remainder of Page Left Intentionally Blank]

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

 
   
    JAZZ SEMICONDUCTOR, INC.,
as a Borrower
 
 
By: /s/ PAUL A. PITTMAN
Name: Paul A. Pittman
Title: Chief Financial Officer
 
 
NEWPORT FAB, LLC,
as a Borrower
 
 
By: /s/ PAUL A. PITTMAN
Name: Paul A. Pittman
Title: Chief Financial Officer
 
 
JAZZ TECHNOLOGIES, INC.,
as a Guarantor
 
 
By: /s/ PAUL A. PITTMAN
Name: Paul A. Pittman
Title: Chief Financial Officer
 
 
WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
as Agent and a Lender
 
 
By: /s/ ROBIN VAN METER
Name: Robin Van Meter
Title: Vice President

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.38



SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
RECITALS
AGREEMENT
